DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 6-7 of the response, filed 08/13/2021, with respect to the rejections made under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The indefiniteness has been removed from Claim 1, 9, and 16 with the added limitation of the bonding of the at least one area to another metal-plated or metallic component.  Therefore, the rejections made under 35 U.S.C. §112(b) have been withdrawn. 
Applicant’s arguments, see Pages 7-12 of the response, filed 08/13/2021, with respect to the rejections made under 35 U.S.C. §103, have been fully considered and are persuasive.  Guglielmin fails to disclose strengthening an area of a nanocrystalline metal coating on a blade by bonding the area to another metal-plated or metallic component using transient liquid phase bonding and also teaches using the nanocrystalline metal coating on the surface of the blade instead of a metal leading edge sheath, as is taught by Smith.  Therefore, the rejections made under 35 U.S.C. §103 have been withdrawn. 
Allowable Subject Matter
Claims 1-2, 7-12, 15-16, and 18-26 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a gas turbine engine fan blade, the blade comprising a polymeric substrate and at least one metallic plating layer, wherein the plating layer has at least one area strengthened by bonding the at least one area to another metal-plated or metallic component by transient liquid phase bonding.  Guglielmin discloses a gas  allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MICHAEL L SEHN/Primary Examiner, Art Unit 3745